Citation Nr: 1622156	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected patella femoral syndrome with arthritis of the right knee, currently 10 percent.

2.  Entitlement to an increased rating for service-connected patella femoral syndrome with arthritis of the left knee, currently 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to March 2003.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's previously established 10 percent ratings for service-connected patella femoral syndrome of the right knee and of the left knee (claimed as bone spurs and previously rated as traumatic arthritis) were continued therein.  He appealed both of these determinations.  The Board remanded this matter, by then recharacterized as patella femoral syndrome with arthritis of the right knee and of the left knee, for additional development in November 2014.  

Following completion of the development requested therein, the Appeals Management Center (AMC) granted service connection for limitation of extension of the right knee with initial ratings of 50 percent effective May 11, 2009, and of 40 percent effective May 21, 2015.  Service connection also was granted for limitation of extension of the left knee, with an initial rating of 40 percent assigned effective May 11, 2009.  Finally, service connection was granted and initial ratings of 10 percent were assigned respectively for recurrent subluxation and instability of the right knee and of the left knee.  See June 2015 rating action.  The Veteran has not appealed any of these decisions.  Issues for initial ratings for these disabilities are thus not issues of this matter.  Review of the claims file shows that the Board can proceed by making a decision concerning it at this time.  

The Board concluded in its November 2014 remand that the Veteran's representative had raised the issues of entitlement to service connection for hypertension and residuals from medication (NSAIDS) taken for pain and inflammation, entitlement to an increased rating for service-connected traumatic arthritis of the lumbar spine, and entitlement to an increased rating for service-connected traumatic arthritis of the right shoulder.  They were referred back to the RO, as the agency of original jurisdiction (AOJ), for appropriate action as they had not been adjudicated yet.  In a March 2015 memorandum, the AMC indicated that these issues required immediate attention by the RO.  There is no indication that the RO has responded, however.  The aforementioned issues accordingly are referred to the RO for appropriate action a second time.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's service-connected patella femoral syndrome with arthritis of the right knee does not manifest flexion limited to at least 30 degrees.

2.  The Veteran's service-connected patella femoral syndrome with arthritis of the left knee does not manifest flexion limited to at least 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for service-connected patella femoral syndrome with arthritis of the right knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.25, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260 (2015).  

2.  The criteria for a rating higher than 10 percent for service-connected patella femoral syndrome with arthritis of the left knee have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.15, 4.16, 4.25, 4.27, 4.40, 4.45, 4.59, 4.68, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5259, 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A May 2009 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the June 2009 rating decision.  The May 2009 letter set forth the criteria for establishing an increased rating specifically for a knee disability.  While it was required at the time, the requirement for such notice was eliminated during the pendency of this appeal.  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as suggested from the notice that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No VA treatment records have been identified by the Veteran or his representative.  Identified private treatment records are available, the most recent of which were obtained per the Board's November 2014 remand.  In June 2009, December 2014, and May 2015, the Veteran had VA medical examinations.  He was interviewed and assessed at each.  The December 2014 and May 2015 examinations were pursuant to the Board's remand and included review of the claims file.  The June 2009 examination did not, but the Veteran's medical history was addressed during his interview.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While he has reported that X-rays taken then were insufficient, the Board disagrees as discussed below.  Additional X-ray results, in any event, were noted at the later December 2014 and May 2015 examinations.  Fully informed determinations are made by the Board herein based on the aforementioned actions.  No inadequacy with the examinations thus is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development yet to be completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's remand, as required.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran, his supervisor S.M., and his coworker L.K. are lay persons because there is no indication any has a medical background.  His reports about his symptoms are competent because they are personally experienced by him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The reports of S.M. and L.K. about the Veteran's symptoms are competent because these symptoms are witnessed by them.  Id.  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, and a desire for monetary gain.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is interested since an increased rating equates to potential monetary gain.  Yet, there is no indication of any inconsistency, implausibility, or malingering.  As such, his lay reports and those of S.M. and L.K. are credible as well as competent.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability. Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). For an equitable and just rating, the disability's history and all other relevant evidence must be taken into account.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent disability picture.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating. Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994). If a disability has increased in severity, consideration must be given to when the increase occurred. The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional impairment, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected patella femoral syndrome with arthritis of the right knee and of the left knee previously was rated pursuant to Diagnostic Code 5010 thereunder.  Since the June 2009 rating decision, it has been rated pursuant to Diagnostic Code 5299-5260.  Diagnostic Code 5299 indicates that the Veteran's disabilities are not listed in the Rating Schedule.  38 C.F.R. § 4.27.  They require rating by analogy, and here Diagnostic Code 5260 has been deemed most appropriate for this purpose.  Id.  All potentially applicable Diagnostic Codes must be considered, however.  Indeed, the Diagnostic Code utilized is fact dependent.  Butts v. Brown, 5 Vet. App. 532 (1993).  A listed disability may be rated under its Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Otherwise, a change in Diagnostic Code generally is permitted as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Diagnostic Code 5010 is for arthritis due to trauma.  It calls for establishment by X-rays findings and rating as degenerative arthritis (hypertrophic or osteoarthritis), which is the subject of Diagnostic Code 5003.  This Diagnostic Code also calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objective confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  
Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under it, flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating is assigned for flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  Diagnostic Code 5261 concerns limitation of extension of the leg.  Extension limited to 10 degrees merits a 10 percent rating.  A 20 percent rating is assigned for extension limited to 15 degrees.  Extension limited to 20 degrees calls for a 30 percent rating.  A 40 percent rating requires extension limited to 30 degrees.  The maximum 50 percent rating is reserved for extension limited to 45 degrees.  Normally, flexion is to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 pertains to ankylosis of the knee. Ankylosis is immobility, consolidation, or fixation of a joint. Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007); Dinsay v. Brown, 9 Vet. App. 79 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). A 30 percent rating requires a favorable angle in full extension or in slight flexion between 0 and 10 degrees. Flexion between 10 and 20 degrees warrants a rating of 40 percent, while flexion between 20 and 45 degrees warrants a 50 percent rating. The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more. Diagnostic Code 5257 addresses other knee impairment due to recurrent subluxation or lateral instability and provides for a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a maximum 30 percent rating for severe impairment.  

A 20 percent rating is assigned under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  Diagnostic Code 5262 is for impairment of the tibia and fibula.  A 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.  Lastly, Diagnostic Code 5263 establishes a 10 percent rating for acquired, traumatic genu recurvatum, where weakness and insecurity in weight-bearing are objectively demonstrated.
Pyramiding, rating the same symptom of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  Yet ratings under different Diagnostic Codes are warranted for separate and distinct symptoms.  Symptoms cannot overlap, in other words.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Separate ratings are assigned, for example, where there is limitation of flexion and of extension.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2004).  Separate ratings also are assigned for arthritis and for instability.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

At the outset, the Board reiterates that the Veteran is service-connected for limitation of extension of both right knees (Diagnostic Code 5261) and for recurrent subluxation and instability of the right knee and of the left knee (Diagnostic Code 5257).  Whether or not increased initial ratings should have been assigned under them will not be discussed herein.  If such ratings are desired by him, his recourse is to initiate an appeal by filing a timely notice of disagreement.  Any untimely filing is construed as a new claim of entitlement to increased ratings.  

Given the evidence, several Diagnostic Codes (5256, 5262, and 5263) are inapplicable to both knees.  The Veteran has reported only limited movement, not immobility.  Ankylosis was not found with respect to either knee at the June 2009, the December 2014, and the May 2015 VA medical examinations.  Private treatment records implicitly rule it out by noting a range of motion in each knee.  No impairment of the tibia and fibula or genu recurvatum was mentioned at the June 2009 examination or in these records.  Mention of these conditions would be expected if they existed since the purpose of both the examination and the records was to assess the Veteran's knees.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Genu recurvatum also is not mentioned at the December 2014 and May 2015 examinations, while tibial and/or fibular impairment specifically was not found.

With respect to Diagnostic Codes 5258 and 5259, a separate rating for either knee is not warranted. Both Diagnostic Codes concern semilunar cartilage, not cartilage in general. Semilunar cartilage is a reference to the two menisci in the knee. Dorland's at 1151. Private treatment records include a February 2013 operative report indicating that the Veteran had arthroscopic chondroplasty of his right knee patella and his left knee patella as well as arthroscopic excision of a medial plica in his left knee. Plica is a general term for a ridge or a fold. Mikell v. Brown, No. 95-426, slip op. (U.S. Vet. App. March 31, 1997). The chondromalacia present was in the patellofemoral joint and was removed with a shaver and suction wand. The removal was not of a meniscus.  The lateral and medial meniscus in each knee indeed were noted to be intact.  In other words, they were not torn or dislocated.  

The December 2014 and May 2015 VA medical examinations, which were performed by the same staff physician, nevertheless included specific findings that the Veteran has had a meniscus (semilunar cartilage) condition. Tears, in particular, were noted at the latter of these examinations. Both examinations found symptoms of frequent episodes of joint "locking," pain, and effusion. The former examination found that the 2013 surgery was a meniscectomy with residual symptoms of pain and limitation of motion in addition to the aforementioned. Surgery was not referenced at the latter examination.  How these findings were made, is unclear. In any event, the Board is prohibited from rendering its own medical opinion. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991). The findings therefore stand. This conclusion is favorable to the Veteran.  

Diagnostic Code 5259 is applicable, but Diagnostic Code 5258 is not. The Veteran's semilunar cartilage in each knee, according to the staff physician who performed the aforementioned VA medical examinations, was removed. Assigning separate ratings under Diagnostic Code 5259 is not warranted. No guidance is provided as to precisely what symptoms are contemplated by it. The final holding of VAOPGCPREC 09-98 is that functional loss must be considered "because removal of the semilunar cartilage may result in complications producing loss of motion." As suggested by this language, removal of the semilunar cartilage may not ultimately result in limitation of motion. The symptoms contemplated by Diagnostic Code 5259 are case-specific.  

The Veteran's symptoms already have been contemplated by Diagnostic Codes other than 5259.  Limitation of motion is the basis of the ratings assigned for his service-connected patella femoral syndrome with arthritis under Diagnostic Code 5260 and by the initial ratings assigned for his service-connected limitation of extension under Diagnostic Code 5261.  Pain, as it may cause functional loss in the form of limitation of motion, is contemplated by these ratings-as are other factors which may cause the same functional loss, such as locking and effusion.  Assigning a rating for each of the Veteran's knees under Diagnostic Code 5259 when ratings already are assigned under Diagnostic Codes 5260 and 5261, in sum, would constitute impermissible pyramiding.  He has no other symptoms which can form the basis of a rating under Diagnostic Code 5259 without being pyramiding.

However, VA's well-established duty to maximize a claimant's benefits is notable.  Buie v. Shinseki, 24 Vet. App. 242 (2011); AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran is entitled to ratings under whichever Diagnostic Codes are more favorable.  A 10 percent rating for each knee is the maximum possible rating under Diagnostic Code 5259.  His 10 percent rating for his right knee under Diagnostic Code 5260 combined with his 50 percent rating for under Diagnostic Code 5261 through May 20, 2015, and 40 percent rating beginning May 21, 2015, are far higher.  His 10 percent rating for his left knee under Diagnostic Code 5260 combined with his 40 percent rating under Diagnostic Code 5261 also are far higher.  They are to be continued in lieu of ratings under Diagnostic Code 5259.

Next, not even the next highest rating of 20 percent is warranted for either knee under Diagnostic Code 5260.  Reports of limited movement, particularly flexion, with pain have been made by the Veteran.  S.M. and L.K. also reported his pain.  At the June 2009 VA medical examination, his flexion in each knee was to 110 degrees initially and upon repetition.  Pain was objectively demonstrated initially and upon repetition in each knee.  Private treatment records dated in March and May 2010 characterize the Veteran's range of motion as good to normal bilaterally.  His flexion was to 70 degrees with pain in the right knee and to 50 degree with pain in the left knee initially and upon repetition at the December 2014 examination.  Fatigue, weakness, lack of endurance, and incoordination were noted to cause functional loss in addition to pain.  At the May 2015 examination, the Veteran's flexion in each knee was to 90 degrees with pain initially and upon repetition.  Each of the aforementioned factors once again was noted to cause functional loss.
In sum, the Veteran's right knee flexion has been to 70 degrees at worst.  His left knee flexion has been to 50 degrees at worst.  This includes initially and upon repetition.  Flexion limited to 70 degrees as well as to 50 degrees is far greater than flexion limited to 30 degrees, the requirement for the next highest rating of 20 percent.  Flexion limited to 70 degrees as well as to 50 degrees also is greater than flexion limited to 45 degrees, the requirement for the currently assigned 10 percent ratings.  These ratings nevertheless were assigned to take into account the Veteran's functional loss attributable to pain, fatigue, weakness, lack of endurance, and incoordination.  Even the next highest rating of 20 percent is not warranted for either knee based on pain.  Painful motion does not by itself constitute limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The pain must prevent some portion of the normal range of motion in order for there to be limited motion.  

The Veteran experiences pain during flexion, but it is not significant enough to limit his flexion to the required degree for a 20 percent rating.  Since pain must prevent some portion of the normal range of motion in order for there to be limited motion, so must other factors.  This includes fatigability, weakness, lack of endurance, and incoordination found at the December 2014 and May 2015 VA medical examinations.  It also includes the crepitus found at this latter examination and in private treatment records as well as the popping, clicking, grinding, tenderness, aching, swelling, and guarding documented in these records.  Like with pain, however, none of the aforementioned is significant enough to limit the Veteran's flexion to the required degree.  

At the June 2009 examination, the Veteran reported moderate weekly flare-ups lasting hours secondary to navigating stairs and prolonged standing.  At the December 2014 and May 2015 examinations, he reported daily flare-ups secondary to a host of activities such as sitting, driving/riding, prolonged standing, walking, and lifting/carrying.  He further reported that they were continuous in both knees with one exception.  He reported that they lasted 5-10 minutes in the right knee at the December 2014 VA medical examination.  No measurements of the Veteran's flexion have been taken during a flare-up, as he was not experiencing one during any of the examinations.  No estimate in this regard was made at the June 2009 examination.  However, the Veteran's flexion with repeated use over time and during flare-ups was estimated as being to the same degree as measured initially and upon repetition at the two latter examinations.  His flexion remains greater than that required for a 20 percent rating, in other words.

The Board also finds that, though applicable, an increased rating cannot be assigned for either knee under Diagnostic Code 5010 or 5003.  A March 2010 private treatment record contains a diagnosis of probable bilateral knee osteoarthritis notwithstanding that X-rays were normal.  The December 2014 VA medical examination further found degenerative changes in both knees.  These findings were noted to be similar to those found on prior X-rays.  This suggests that Diagnostic Code 5003 is applicable, even though Diagnostic Code 5010 previously was used for rating purposes.  Resolution of this conflict is unnecessary.  Regardless of the type of arthritis, each of the Veteran's knees has compensable limitation of motion under Diagnostic Codes 5260 and 5261.  The ratings assigned thereunder stand.  Indeed, they are equal to or higher than the ratings that could be assigned under Diagnostic Code 5003 or 5010.  The knee constitutes one major joint.  38 C.F.R. § 4.45(f).  As such, only a 10 percent rating would be allowable for each knee.

Finally, the Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68.  Amputation at the middle or lower thirds of the thigh, of the leg with a defective stump and thigh amputation recommended, and of the leg with amputation not improvable by prosthesis controlled by natural knee action all merits a 60 percent rating under Diagnostic Codes 5162, 5163, and 5164 respectively.  As such, the Veteran's ratings involving his right knee or his left knee cannot exceed a 60 percent combined rating.  His rounded combined rating for the left knee is 50 percent.  38 C.F.R. § 4.25.  His rounded combined rating for the right knee is 60 percent beginning May 11, 2009, and 50 percent beginning May 21, 2015.  Id.  An increased rating could not be assigned for this knee for this former period even if warranted, in other words.  

Consideration has been given by the Board to the benefit of the doubt and reasonable doubt as well as to the assignment of a staged rating.  However, there is no doubt or reasonable doubt to resolve to the Veteran's benefit or in his favor regarding the decisions made herein.  Indeed, these determinations are based on the preponderance of the evidence.  So are the determinations that no separate ratings is warranted for either knee.  No staged rating is warranted for either knee because the aforementioned respective determinations apply to the entire period on appeal.  The Veteran's claim, in sum, is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, the disability picture must be determined to be so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes considering the symptoms each such disability individually.  It also includes considering any symptoms resulting from the combined effects of multiple such disabilities, if raised by the Veteran, his representative, or the evidence.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It second must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran's service-connected patella femoral syndrome with arthritis of the right knee or of the left knee is unusual or exceptional.  The symptoms attributable to each of these disabilities individually indeed are reasonably contemplated by the schedular rating criteria set forth above.  The rating assigned based on them for each knee has taken into account the severity of his limitation of motion in terms of flexion.  This includes factoring in a wide variety of ways in which functional impairment may be manifested, such as due to pain, fatigability, weakness, lack of endurance, incoordination, crepitus, popping, clicking, grinding, tenderness, aching, swelling, and guarding.  It also includes consideration of repeated use and flare-ups.  To the extent any of the Veteran's symptoms are not set forth in the criteria, this does not automatically render them inadequate.  

In this regard, private treatment records show that the Veteran has had numerous injections into both knees and has difficulty playing with his son.  The May 2015 VA medical examination noted his difficulty playing with his kids and his inability to jump and run.  The Veteran has reported having to soak in the tub due to his bilateral knee pain.  He also has reported being limited in terms of sitting, standing, walking, and navigating stairs as well as being unable to work overhead, squat/kneel, push/pull, use ladders, climb otherwise, and operate foot controls.  L.K. finally reported his trouble lifting, bending, on stairs, and sometimes just walking.  None of this is set forth in the schedular rating criteria.  However, the difficulties and limitations are addressed by them in that they convey decreased range of motion.  It further is typical of one with knee disabilities to seek various treatments which include injections, soaking in the tub, as well as taking pain medication.

The Veteran is service-connected for traumatic arthritis of the lumbar spine and of the right shoulder along with his service-connected knee disabilities.  Neither he nor his representative has identified any symptoms resulting from the combined effects of these disabilities, to include as least patella femoral syndrome with arthritis of the right or the left knee, that are not reasonably contemplated by the schedular rating criteria.  There is no indication from the evidence of any such symptoms either.  Referral for consideration of the assignment of an extraschedular rating, in sum, is not warranted on an individual or combined basis because the schedular rating criteria are adequate.  Even if they were inadequate, referral still would not be warranted because the related factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized.  There also is no indication of marked interference with employment beyond that already contemplated by the assigned schedular ratings.  Per the June 2009 and December 2014 VA medical examinations, the Veteran has maintained a full-time job.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if raised by the Veteran, his representative, or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  Neither the Veteran nor his representative has indicated that he is unable to get or keep a job because of his patella femoral syndrome with arthritis of the right knee and of the left knee.  He has reported being afraid he will get to the point that he cannot work because of his knees, however.  L.K. has reported that the Veteran has missed some work due to his knees.  Yet it is reiterated that, per examinations, he has been employed for a number of years.  The evidence does not suggest he is unable to get or keep a job, in other words.  Consideration of a TDIU, in sum, is not warranted.  


ORDER

An increased rating greater than 10 percent for service-connected patella femoral syndrome with arthritis of the right knee is denied.

An increased rating greater than 10 percent for service-connected patella femoral syndrome with arthritis of the left knee is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


